Citation Nr: 0213764	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1963 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, and chronic sleep 
impairment.  

2.  The veteran does not experience symptoms to a degree that 
he has occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for an assignment of a disability rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 
(Diagnostic Code 9411) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD warrants 
a higher evaluation than that currently assigned.  In this 
regard, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In the veteran's case, VA treatment records indicate that, 
from October to November 1998, the veteran reported that he 
had suffered from flashbacks, nightmares, irritability, and 
an exaggerated startle response.  His concentration was poor.  
He had marked irritability and sleep impairment.  Upon 
examination, the veteran was oriented to time, place, and 
person.  He had no active psychosis.  His speech was 
spontaneous, relevant, and coherent.  His mood was that of 
underlying depression and anxiety.  His affect was 
appropriate.  His sleep and his memory for recent events were 
impaired.  His visual-spatial processing, executive 
functioning, and personality had changed, as shown by 
neuropsychological testing.  His cognitive functioning was 
somewhat impaired.  His insight and judgment were good.  The 
veteran was not a danger to himself or others.  

VA treatment records also include a December 1998 treatment 
note which indicates that the veteran reported having had 
continued feelings of depression and anxiety. He reported 
that he had spent a couple of hours of Christmas with his 
parents, and had spent the rest of the time by himself so 
that he would have no conflicts with others.  He was 
diagnosed with dementia, with depression and PTSD.  

A January 1999 VA treatment note indicates that the veteran's 
stressors of finances and VA dealings seemingly had 
exacerbated his sleep problems, which in turn, had lessened 
his capacity for dealing with stress.  

VA treatment notes indicate that, in January 1999, the 
veteran suffered from flashbacks, nightmares, irritability, 
and an exaggerated startle response.  His concentration was 
poor.  He had marked irritability and sleep impairment.  Upon 
examination, he was oriented to time, place, and person.  He 
had no active psychosis.  His speech was spontaneous, 
relevant, and coherent.  His mood was that of underlying 
depression and anxiety.  His affect was appropriate.  His 
sleep was impaired.  His memory for recent events was 
impaired.  His visual-spatial processing, executive 
functioning, personality, and mood had changed as shown by 
neuropsychological testing.  His cognitive functioning was 
adequate.  His insight and judgment were good.  The veteran 
was not considered a danger to himself or others.

VA treatment notes indicate, that in February 1999, the 
veteran reported that he had been staying in his house most 
of the time.  He did not feel well physically and continued 
to have financial problems.  He indicated that he felt more 
depressed.  

A March 1999 VA treatment note indicates that  the veteran 
had a less angry affect.  He reported that he visited with 
friends at a local restaurant on a daily basis.  He was 
diagnosed with chronic PTSD.  

VA treatment notes indicate that, in May 1999, the veteran 
was diagnosed with depression.  In July 1999, the veteran 
reported that his depression had stabilized and that he had 
obtained some improvement in his sleep.  He reported no major 
complaints.  The examiner indicated that it appeared that the 
veteran was learning to cope with his PTSD symptoms and had 
developed strategies for such.  The examiner indicated that 
the veteran needed to be monitored only on an infrequent 
basis.  

Also of record is a February 2000 VA examination.  The 
veteran reported that he lived alone.  He was able to visit 
local restaurants, was able to go shopping, and was able to 
maintain his home.  He reported that he visited his parents, 
and that he had acquaintances at the various veterans service 
organizations.  He indicated that he had been unemployed 
since 1983.  He stated that he wanted to work, but that no 
one would hire someone with his host of problems.  The 
veteran indicated that he had been divorced twice, and was no 
longer interested in dating women.  He had no contact with 
his children or with his ex-wives.  He participated in 
occasional social drinking with his buddies.  He reported 
having distressful recollections of his experiences in 
Vietnam.  He indicated that he was angered about being forced 
to live in poverty, and indicated that he felt helpless to 
overcome his disability.  He felt isolated and alienated from 
most of society.  

Upon examination, the veteran was alert and well oriented.  
He was relevant and coherent, with logical, goal-directed 
speech.  His affect was irritable at times.  He showed no 
signs of psychosis, and the examiner noted that there had 
been no delusions or hallucinations reported in an extensive 
record of previous treatment.  However, the veteran 
complained of frequent flashbacks and nightmares associated 
with his intrusive memories of combat.  His sleep was 
disturbed, and his impulse control was adequate.  He was 
capable of all activities of daily living.  He was not 
dangerous to himself or others.  He did become depressed at 
times.  Diagnostic tests revealed that the veteran had mild 
memory impairment, which had been attributed to a severe 
closed-head injury from an automobile accident.  The examiner 
noted that the veteran had developed an elaborate set of 
compensatory strategies for his memory impairment, such as 
extensive note taking and a system of reminders at home.  The 
veteran was diagnosed with PTSD.  He was also diagnosed with 
mild dementia, secondary to an old closed-head injury.  The 
examiner noted that the veteran had intense psychosocial and 
environmental problems, including prolonged combat exposure, 
divorce and isolation from children, and unemployment.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 59.  The examiner specifically noted that the score 
applied to the veteran's service-connected diagnosis alone, 
and was consistent with several previous GAF scores assigned 
by the veteran's therapists over the years.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
disability evaluation.

The Board finds that the recent medical evidence shows a 
disability picture that results in occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The record clearly indicates that the veteran has had 
a depressed mood and anxiety.  His chronic sleep impairment 
is well documented.  

As to whether the veteran's service-connected PTSD rises to 
the level of 50 percent disabling or more, the Board finds 
that it does not.  Although the veteran's affect was 
described as "irritable" and "less angry," most of the 
evidence of record suggests that the veteran's affect was 
appropriate.  In any case, there is no evidence that the 
veteran's affect was blunted.  There is no evidence of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once per week, or difficulty in 
understanding complex commands.  Although the evidence 
indicates that the veteran has some memory impairment, this 
impairment was described as "mild," and the record 
indicates that the veteran has fashioned an elaborate system 
of reminders to compensate for whatever memory loss he may 
have.  (The Board notes that the February 2002 VA examiner 
seemed to attribute this memory loss to the veteran's closed-
head injury, rather than to his PTSD.)  While the veteran has 
reported having a depressed mood, there is no evidence of 
impaired judgment, or impaired abstract thinking.  
Additionally, there is no indication that the veteran has 
difficulty in establishing and maintaining effective work and 
social relationships.  Although he reported some alienation 
and isolation from others, including his children, he also 
indicated that he visited his parents and socialized with his 
friends at a restaurant on a daily basis.  Moreover, the 
February 2002 VA examiner reported that the veteran had a GAF 
score of 59 due to his service-connected disability.  The 
Board notes that such a score is consistent with moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION (1994).  In addition, the medical 
evidence of record indicates that the veteran only needed to 
be monitored on an infrequent basis.  Therefore, the veteran 
has had some difficulties typical of the 50 percent rating, 
but on a whole this sort of evidence causes the Board to 
conclude that his disability more closely approximates the 
criteria for the 30 percent rating.

Thus, the Board finds, for the reasons set forth above, that 
the veteran's difficulties more closely approximate the 
criteria for a 30 percent rating.  Indeed, it is the criteria 
for the 30 percent rating that specifically refer to 
disturbances akin to those experienced by the veteran-
problems with mood, anxiety, chronic sleep impairment, etc.  
Consequently, the Board finds that his symptoms are best 
represented by the criteria for a 30 percent rating.  
38 C.F.R. § 4.130 (Diagnostic Code 9411).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

In this regard, the Board notes that although the veteran has 
reported that no one would hire somebody with his host of 
problems, the evidence of record does not indicate that the 
veteran has experienced frequent hospitalization or marked 
interference with employment due solely to his service-
connected PTSD.  Therefore, although the veteran experiences 
what has at times been described as chronic symptomatology, 
the schedular criteria take such factors into account.  Given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West Supp. 2002).  In 
addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details 
the procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating action of February 2000, and the 
statement of the case issued in November 2000 that informed 
him of the applicable laws and regulations.  Specifically, 
these documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The Board finds that 
VA has obtained records from all sources identified by the 
veteran, including his post-service VA treatment records.  
Moreover, the veteran was afforded a VA examination in 
February 2000.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e). 

Therefore, the Board finds that further action to comply with 
these new requirements is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).





								(Continued on next 
page)


ORDER

The appeal for a disability rating in excess of 30 percent 
for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

